                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

JERMAINE D. OLIVER,                             )
   Plaintiff,                                   )
                                                )
v.                                              )     CIVIL ACTION NO. 1:19-00153-JB-N
                                                )
ADOC, et al.,                                   )
   Defendants.                                  )

                                            ORDER



       After due and proper consideration of the issues raised, and there having been no

objections filed, the Report and Recommendations (Doc. 7) of the Magistrate Judge made under

28 U.S.C. § 636(b)(1)(B)-(C), Federal Rule of Civil Procedure 72(b), and S.D. Ala. GenLR

72(a)(2)(S), and dated June 28, 2019, is ADOPTED as the opinion of this Court.

       Accordingly, it is ORDERED that all of Plaintiff Jermaine D. Oliver’s federal claims are

DISMISSED without prejudice under 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a claim

on which relief may be granted, and that the federal claims against the Alabama Department of

Corrections and the prison official defendants in their official capacities be DISMISSED

without prejudice alternatively under 28 U.S.C. § 1915(e)(2)(B)(iii). It is further ORDERED

that the Court declines to continue exercising supplemental jurisdiction over Oliver’s state law

claims and DISMISSES those claims without prejudice.           Finally, the Court hereby certifies

that any appeal by Oliver in this action would be without merit and therefore not taken in good

faith, thus denying him entitlement to appeal in forma pauperis.

       Final judgment shall issue separately in accordance with this order and Federal Rule of

Civil Procedure 58.
DONE and ORDERED this the 26th day of July, 2019.


                                 s/JEFFREY U. BEAVERSTOCK
                                 UNITED STATES DISTRICT JUDGE
